On Application for Rehearing.
GRUBB, District Judge.
This cause came on to be heard upon the application of both the appellant and the appellee for a rehearing, and was submitted on briefs by counsel; and, it appearing, to the court that the evidence in the record tended to show that the appellant had collected the sum of $3,500 on account of fire insurance for the lumber destroyed by fire, and that the bill of complaint offered to credit said sum against any amount that might be found due to complainant from defendant, and it not appearing with certainty from the record whether the appellee was entitled to said credit or whether it had in fact been allowed said credit, on consideration of said applications, it is now here ordered and adjudged and decreed by this court that the decree of reversal heretofore rendered in this cause be and it is hereby modified, so as to direct that the case be re-referred to the master for the purpose, in addition to that named in the original decree, of ascertaining whether the appellee is entitled to a credit against the amount found due from him to the appellant for the said amount of insurance, and whether or not the said amount was in fact credited in the report of the master, and with said modification said decree of reversal is confirmed, and the applications for a rehearing of the said original decree are hereby denied.